Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Election/Restrictions
Applicant’s election without traverse of method Group III and Species 2, figures 5-7 in the reply filed on 07/09/2021 is acknowledged.
Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/09/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goettl 4,212,088. Goettl discloses: A method of operating an extendable jet assembly (16) of a liquid circulation system (as shown in figure 1), the method comprising:
with an extendable jet (48) of the jet assembly (16) in a retracted position (as shown in figure 4), moving a diverter valve (26) of the liquid circulation system from a first position, in which pressurized liquid produced by a pump (30) of the liquid circulation system bypasses the jet assembly and returns 
wherein moving the diverter valve from the first position to the second position causes a diffuser (62, 68) of the extendable jet to disengage from a housing (36) of the jet assembly and to transition from the retracted position to an extended position (as disclosed on column 4, line 54, to column 5, line 29, and shown in figures 2-4).
	Regarding claim 24, Goettl discloses the housing (36) to be configured to be positioned in an opening in a wall (14) of a spa (10) including a proximal end (adjacent 52) configured to be connected to a liquid conduit (40), a distal end (38) connected to the opening in the wall (14), and a sidewall extending therebetween (shown at the end of the pointer for character 36 in figures 2-4) with a liquid channel shown in phantom or broken lines in figures 2-4 extending from the outlet at 68 to lower end 54, wherein, when the valve is open, the jet is configured to transition from the retracted position to the extended position, and when the valve is closed, the jet is configured to transition from the extended position to the retracted position (as disclosed on column 4, line 54, to column 5, line 29, and shown in figures 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Goettl 4,212,088 in view of Howard 3,665,525. Goettl discloses: A method of operating an extendable jet assembly (16) of a liquid circulation system (as shown in figure 1) including a multiple position diverter valve 26:
substantially as claimed but does not disclose a suction force. However, Howard teaches another method of operating an extendable jet assembly (20) of a liquid circulation system (as shown in figures 1-3) including a multiple position diverter valve (V as shown in figure 1) having a suction force (S) as taught on column 2, lines 7-13, for the purpose of assisting in the retraction of the jet. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the circulation system and diverter valve of Goettl with a suction force and a suction force position on the diverter valve as, for example, taught by Howard in order to assist in the retraction of the jet.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Goettl 4,212,088 in view of Sorenson 8,407,823. Goettl discloses: A method of operating an extendable jet assembly (16) of a liquid circulation system (as shown in figure 1) including a multiple position diverter valve 26:
substantially as claimed but does not disclose a partially open third position. However, Sorenson teaches another method of operating a liquid circulation system for a spa or pool 100 also including a multiple position diverter valve 390 having a partially open position as taught on column 6, lines 40-44, for the purpose of having only a partial water outlet flow when less than a full outlet flow is desired. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kownacki, Robinson and Howard’729 teach other water circulation systems for spas. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754